Citation Nr: 1815175	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected lumbosacral strain prior to July 31, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from June 1984 to August 1984 and from May 1985 to September 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The July 2011 decision granted service connection for PTSD and assigned a 30 percent evaluation effective July 30, 2010, continued the 10 percent evaluation for the lumbosacral spine, increased the evaluation for osteoarthritis of the right knee from noncompensable to 10 percent effective July 21, 2010, increased the evaluation for osteoarthritis of the left knee from noncompensable to 10 percent effective July 21, 2010, and denied service connection for left ankle sprain, bilateral hearing loss, and tinnitus.  The Veteran appealed the underlying decision, specifically, the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, an evaluation in excess of 10 percent for lumbosacral spine, and the denial of entitlement to service connection for left ankle sprain, bilateral hearing loss, and tinnitus, in a Notice of Disagreement received in August 2011.  The June 2012 rating decision denied entitlement to service connection for sleep apnea.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2012.   

In a July 2015 decision, the Board increased the initial evaluation for PTSD from 30 to 70 percent, increased the evaluation for lumbosacral strain from 10 to 20 percent effective July 31, 2014, denied entitlement to service connection for bilateral hearing loss, and remanded entitlement to service connection for left ankle disorder, tinnitus, and sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2015 decision, the AOJ increased the initial evaluation for PTSD from 30 to 70 percent, effective July 30, 2010, and increased the evaluation for lumbosacral strain from 10 to 20 percent, effective July 31, 2014.  


In April 2016, the Court issued an Order vacating the portion of the Board's July 2015 decision, which denied an initial evaluation in excess of 70 percent for PTSD and denied an evaluation in excess of 10 percent for lumbosacral strain prior to July 31, 2014, and in excess of 20 percent since July 31, 2014, and granted a joint motion for partial remand.  The Court remanded the case to the Board for action consistent with the joint motion for partial remand.  

This matter was most recently before the Board in July 2016 when it was remanded for additional development.    

The Board acknowledges that the issues of entitlement to service connection for left ankle disorder, tinnitus, and sleep apnea were remanded in the July 2015 Board decision for additional development; however, they are undergoing active development and have not returned to the Board for readjudication.  As such, the Board will not presently take action on these issues and they will be addressed in a future Board decision if additional action is required. 

As the ratings for the Veteran's PTSD and lumbosacral strain disabilities are less than the maximum available rating during portions of the period of the claim, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 










	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to August 11, 2013, the social and occupational impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas, rather than total.

2.  Since August 11, 2014, the social and occupational impairment from the Veteran's PTSD more nearly approximates total occupational and social impairment. 

3.  Prior to April 2, 2012, the manifestations of the lumbosacral strain included pain, limitation of forward flexion to 80 degrees at the most, combined range of motion of the thoracolumbar spine to no less than 205 degrees, and guarding and muscle spasms that do not result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and intervertebral disc syndrome was not shown.

4.  Since April 2, 2012, the manifestations of the lumbosacral strain include pain, limitation of forward flexion to 45 degrees at most, no ankylosis; and intervertebral disc syndrome was not shown. 


CONCLUSIONS OF LAW

1.  For the period prior to August 11, 2014, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2017).

2.  For the period since August 11, 2014, the criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2017).

3.  For the period prior to April 2, 2012, the criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4.  For the period since April 2, 2012, the criteria for an evaluation of 20 percent, but no higher, for lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

A.  PTSD 

The Veteran's PTSD is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under the General Rating Formula for Mental Disorders, a 70 percent disability evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.    

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was pending before the Board before that time, the DSM-IV version applies in this case.    

In March 2011, the Veteran underwent a VA examination, during which the examiner documented the Veteran's report that he experienced depression on a regular basis, including depressed mood, sadness, tearfulness, and social withdrawal.  The Veteran also stated that he experienced anxiety on a regular basis, including anxious mood, nervousness, irritability, tension, agitation, problems concentrating, and verbal outbursts.  The Veteran reported that he was unable to sleep more than four hours per night without the aid of medication.  He reported difficulty concentrating and problems remembering things.  The Veteran denied a history of panic attacks.  He also denied suicide attempts but reported experiencing fleeting suicidal thoughts without plan or intent.  

With respect to relationships, the Veteran indicated that he had been married and divorced two times.  He stated that he had a good relationship with his two daughters.  Socially, the Veteran described himself as emotionally detached, sleep deprived, and hypervigilant, which caused strain in his relationships.  He reported that he had friends but tended to withdraw from them when he felt they were "getting too close," as he had difficulty trusting others.  The Veteran stated that his leisure interests and activities included fishing and spending time with his daughters.  

Regarding school and employment, he stated that he was working on his Master's degree in administration.  The Veteran reported that he previously did well in school but was currently struggling to obtain this degree, largely due to problems with concentration and daytime fatigue due to lack of sleep.  He stated that he earned poor grades the previous semester, which caused him to be put on probation, requiring him to get approval in order to continue pursuing his degree.  The Veteran reported that he currently worked in the field of education; however, he stated that he experienced more anxiety and hypervigilance in the classroom due to increased erratic behavior from students.  The Veteran denied any absence from work due to PTSD symptoms.  

On examination, the examiner noted that the Veteran was alert, oriented times three, and cooperative.  He maintained adequate eye contact.  The Veteran's maintenance of personal hygiene and other basic activities of daily living was "OK."  Impulse control was "OK." There was evidence of depression and anxiety.  His speech was normal and clear although it tended to be rapid.  The Veteran's thought process was goal-directed and thought content was without audio/visual hallucinations and/or suicidal/homicidal ideation.  He presented with a "pretty good" mood and restricted range of affect.  He responded in a logical manner and there was no inappropriate behavior.  On memory screening, the Veteran scored 3/3 for immediate memory and 2/3 for delayed memory, after a 5 minute delay with distraction.  There was no evidence of problematic concentration.  There was no evidence of obsessive or ritualistic behaviors.  

The examiner diagnosed PTSD and cannabis abuse and assigned a GAF score of 55.  The examiner indicated that she was unable to separate out the symptoms between the two disabilities as substance abuse represented a response to living with PTSD.
The examiner noted that the impact of the Veteran's mental health symptoms on his social functioning included the following:  anxiety and nervousness; hypervigilance; depression; sleep disturbance that exacerbates daytime concentration problems; concentration and memory problems; substance abuse that is likely related to an attempt to manage PTSD symptoms; verbal outbursts; limited close relationships due in part to social withdrawal, feelings of emotional detachment, and difficulty trusting others.  The examiner noted that the impact of the Veteran's mental health symptoms on his occupational/educational functioning included the following:  concentration and memory problems that prolong study sessions; recent academic probation after previous years of successful college completion; hypervigilance and anxiety in the classroom; working toward changing careers due to increased PTSD symptoms; and remote history of receiving reprimand related to substance issues. 

In October 2011, the Veteran underwent a private psychiatric evaluation performed in conjunction with his claim for Social Security disability benefits.  The examiner noted that the Veteran's symptoms were consistent with PTSD and a mood disorder. The examiner noted that the Veteran was able to understand simple to moderately complex instructions, but he might have trouble remembering such instructions, and his ability to concentrate and persist on tasks was noted as significantly
impaired.  The examiner found that presently, the Veteran could only be expected to perform very simple, repetitive tasks during a normal workday in a competitive environment, due to his distractibility and low mood.  The examiner concluded that the Veteran's capacity to interact appropriately with the general public and adapt to the environment was also limited.

In October 2013, the Veteran underwent a VA examination, during which the examiner documented the Veteran's report that he experienced depression and difficulty eating at times.  He said that he thought about suicide, but would not act on it because of his daughter and spiritual reasons.  The Veteran reported that he was startled by loud noises and experienced hypervigilance.  He stated that he avoided crowds.  He indicated that his sleep was poor, and explained that "I try to take the pills, but I need to be conscious because of my daughter being there."  
The Veteran stated that "I try to stay out of trouble, but I have been in several fights, confrontations."  He shared that one incident happened while he was just getting into his car and someone said something to him that he took offense to.  The Veteran stated that this turned into a fight, "The police didn't come, but they might have if it would have continued."  The Veteran also stated that he got hostile toward a police officer who pulled his car over for a tail light.  He stated "my daughter was in the car, so she brought me back...If she wouldn't have been there, I would have..."

With respect to relationships, the Veteran indicated that he did not have a partner.  He reported that he took care of his daughter who is 12 years of age.  The Veteran reported that his younger daughter lived with her mother, and he said that he saw her as much as he could.  He reported that he talked to his sister the most, but it was only once or twice month.  The Veteran indicated that he did not have a close relationship with his father, and his mother had to reach out to him, "I dont let people to get close to me...I dont want to lash out at people."  Socially, the Veteran reported that he did not go to church as often as he used to, because he did not want to get into any confrontations.  He reported that he felt anxious when he went to church now, "I don't know what someone is going to do, I'm not saying its negative, but I don't know.  I don't want to be enclosed."   He stated that he used to be very social, but could not handle too many interactions now.  The Veteran reported that he spent most of his time fishing, stating "I go as often as I can.  It gives me tranquility."  

Regarding school and employment, the Veteran stated that he "tried to work here and there... I am a certified teacher... I got sent home because of my interactions with a student."  The Veteran reported that the last time he had a full time job was three years earlier, when he taught high school.  He stated that he did not complete his third master's degree because he could not complete the courses.  

On examination, the examiner noted that the Veteran exhibited the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence.

The examiner diagnosed PTSD, mood disorder not otherwise specified (NOS), and episodic cannabis abuse.  The examiner noted that both the mood disorder and cannabis abuse were secondary to PTSD and that the symptoms from these disorders could not be differentiated between one another.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran's functioning worsened since his last evaluation.  The examiner also noted that, while the Veteran had significant educational achievements, he was currently unemployed.  This, according to the examiner indicated a fairly large marker of impairment in his occupational functioning.  The examiner indicated that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity.

In August 2014, the Veteran underwent a VA examination, during which the examiner documented the Veteran's report that he saw a psychiatrist and was prescribed Hydroxyzine, Ambien, Prazosin, and Wellbutrin.  He also reported that he saw a provider for individual psychotherapy on average every two to three months, as he experienced problems with depressed mood and motivation.  The Veteran reported that he continued to experience chronic sleep issues, to include difficulty falling asleep due to anxiety and nightmares.  He also reported problems with focus and concentration.  The Veteran stated that he was easily frustrated and avoided tasks or did not finish them.  He indicated that he saw faces in the classroom that reminded him of trauma.  The Veteran reported that he sometimes heard "little voices" at work and talked to them.  He reported that he used marijuana in an effort to calm himself and smoked two to three times per week.  

With respect to relationships, the Veteran reported that had sole custody of his 13 year old daughter, as her mother lived in a nursing home due to her diagnosis of multiple sclerosis.  He noted having a close relationship with his daughter.  The Veteran reported that he thought that she understood his symptoms of PTSD, as he was able to talk to her and explain that he needed time by himself.  He reported that outside of his relationship with his daughter, he was disconnected and distant from others.  The Veteran stated that he kept his distance from family as he assumed they would antagonize him and did not want to engage in conflict.  

Socially, he denied having any friendships or people whom he considered close or supportive.  He stated that fishing is his "best friend" and really the only activity he does that he enjoys or feels peaceful doing.  He reported that he "got into it with Mom" after going to visit an aunt he had not seen in years and mom did not like it. He reported that the conversation "got heated" and he had not talked to her since.  He stated, "I don't care, it's just easier to cut it off."  The Veteran reported that he was "more quick to snap" and then isolate.  He reported that he got into 10 to 12 physical altercations in the past year with people such as his brother, acquaintances, and people on the street.  

Regarding school and employment, the Veteran reported that he attempted to work as a substitute teacher, but he was unable to work on a consistent basis, as he was not confident in his ability to manage his PTSD symptoms while working.  He reported that he experiences irritability, anger and poor impulse control when around the students and his co-workers.  The Veteran noted that, while substituting at a middle school this past year, he was suspended for three months after being "too harsh and aggressive" with the students, to include putting his hands on a student.  The Veteran stated that he had verbal altercations with the other teachers, to include an example in which a "heated discussion" between he and another teacher led several other teachers and the principal to intervene.  He stated that he was quick to anger, quick to perceive that someone is threatening, and he often reacts without thinking of the consequences.  He also reported an instance at school in which he started grabbing for things that were not there and then he "snapped out of it" to find multiple students distressed and staring at him.

On examination, the examiner noted that the Veteran's appearance was consistent with his stated age.  He was alert and oriented to person/time/place/situation.  He arrived 45 minutes late for his appointment as he went to the wrong building.  His attitude was appropriate to the situation and circumstances of the exam, and he was cooperative with the examination process.  The examiner noted that the Veteran exhibited the following symptoms:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner diagnosed PTSD, mood disorder NOS, and mild episodic cannabis abuse disorder.  The examiner noted that both the mood disorder and cannabis abuse were secondary to PTSD and that the symptoms from these disorders could be differentiated between one another.  Specifically, the examiner wrote that the Veteran's PTSD and mood disorder may generate some of the same symptoms, however, the diagnosis of PTSD is the primary impairment and the mood symptoms appear to be secondary to the PTSD.  The examiner noted that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran had significant educational achievements, to include two complete masters' degrees, but he also noted that his work history was sporadic with periods of unemployment which indicated a large marker of impairment in his occupational functioning.  The examiner noted the Veteran's symptoms impact his ability to work, as he was significantly anxious around crowds and people whom he is not familiar with and prone to irritability and poor impulse control in these situations.  The examiner further noted the Veteran's history of difficulty managing his anger and irritability in the work setting as evidenced by frequent verbal altercations with co-workers, and aggression towards students that led to his suspension.  The examiner noted that the Veteran's problems with emotional numbing and detachment in relationships further complicate his ability to get along with others, as he avoided social contact and isolated himself while his co-workers communicate regularly.  The examiner found that the Veteran had very limited ability to work reliably with the public, as he had impaired ability to consistently work around others or sustain his attention without interference.  The examiner concluded that the Veteran's symptoms of PTSD would similarly impact his ability to engage in sedentary and physical employment.

In December 2015, the Veteran underwent a VA examination, during which the examiner documented the Veteran's report that he continued to be the sole care provider for his 14 year old daughter.  He reported that he had very few social contacts.  The Veteran reported that he continued to experience anxiety mood disturbance, depression, and irritability.  He also reported that he went days without bathing.  

On examination, the examiner noted that the Veteran's appearance was fair.  His mood was anxious with a congruent affect.  His speech was notable for increased rate with slight pressure.  There was evidence of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner diagnosed PTSD, mood disorder, and mild episodic cannabis abuse disorder.  The examiner noted that the symptoms from these disorders could not be differentiated between one another.  Regarding occupational and social impairment, the examiner found deficiencies in most areas such as work, school, family relations, judgement, thinking, and/or mood.  The examiner noted that the Veteran struggled with gainful employment for the past several years which was attributed to his PTSD symptoms.  He indicated that the Veteran had difficulty working reliably with the general public, difficulty receiving instruction and/or criticism from his superior, and found that he would be unable to get through an entire work day without interference from his PTSD symptoms.  

A January 2016 VA outpatient psychiatric treatment note documents the Veteran's continued nightmares and his inability to sleep.  The examiner noted that the Veteran experienced suicidal ideation at times.  The examiner concluded that the Veteran's PTSD symptoms worsened due to triggers.  

A May 2016 VA outpatient psychiatric treatment note documents the Veteran's continued problems with mood.  The examiner concluded that the Veteran's PTSD symptoms worsened due to his ex-wife's recent death, to include suicidal ideation.

In September 2016, the Veteran underwent a VA examination, during which the examiner documented the Veteran's report that he continued to be the sole care provider for his 15 year old daughter.  He stated that his daughter's mother died in April 2016.  The Veteran reported that he was unemployed. 

On examination, the examiner noted that the Veteran's mood was anxious with a restricted affect.  There was evidence of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner diagnosed PTSD, mood disorder, and mild episodic cannabis abuse disorder.  The examiner noted that the symptoms from these disorders could not be differentiated between one another.  

Overall, for the rating period since August 11, 2014, the evidence demonstrates that the Veteran's symptoms have been consistent, and a 100 percent evaluation for PTSD is warranted.  In this regard, the Veteran has consistently exhibited total occupational and social impairment due to symptoms such as hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and memory loss, such as forgetting names, directions or recent events.

With respect to hallucinations, during the August 2014 VA examination, the Veteran reported that he sometimes heard "little voices" during work and talked to them.  He also reported that he saw faces in the classroom that reminded him of trauma.  Regarding grossly inappropriate behavior, the August 2014 VA examiner noted the Veteran's history of difficulty managing his anger and irritability in a work setting that resulted in a three month suspension from his substitute teaching job because he was "too harsh and aggressive" with the students, to include putting his hands on a student, and engaging in several verbal altercations with other co-workers that led to intervention from his superior.  With respect to persistent danger to hurting self and others, while the Veteran's documented suicidal ideation does not warrant an increased evaluation, the evidence reveals that he got into 10 to 12 physical altercations in the past year with people such as his family, acquaintances, and people on the street, which more nearly approximates a total 100 percent evaluation.  With respect to the intermittent inability to perform activities of daily living, the August 2014, December 2015, and September 2016 VA examiners found the Veteran demonstrated intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In this regard, the December 2015 examiner noted the Veteran's report that he went days without bathing.  In addition, the record reveals that since August 11, 2014, the Veteran's social contact involved attempting to care for his teenage daughter; otherwise, the Veteran cut off ties with his immediate family members and friends.  Indeed, during the August 2014 VA examination, he reported that "fishing" was his best friend.  Finally, although the Veteran attained a significant level of education (two masters degrees), his sporadic work history amid long suspensions and periods of unemployment due to PTSD symptoms led the August 2014 VA examiner to find that he had a very limited ability to work reliably with the public, to include his ability to engage in sedentary and physical employment.  Moreover, the December 2015 VA examiner found that the Veteran would be unable to get through an entire work day without interference from his PTSD symptoms.  

In light of these circumstances, the Board concludes that an evaluation of 100 percent since August 11, 2014, is warranted. 

For the rating period prior to August 11, 2014, the Board finds that the Veteran's symptoms do not warrant an initial evaluation in excess of the current 70 percent rating.  In this regard, the Veteran has consistently exhibited occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, depressed mood, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintaining effective relationships. 

The evidence of record demonstrates that during the March 2011 and October 2013 VA examination, the Veteran reported several symptoms, such as depressed mood, social withdraw, anxiety, difficulty concentrating, irritability, and chronic fatigue.  In this regard, the March 2011 VA examiner noted that the Veteran's PTSD symptoms impacted his social and occupational functioning; specifically, they limited close relationships due in part to social withdrawal, feelings of emotional detachment, and difficulty trusting others, as well as led to reprimands in the workplace.  However, the evidence also shows that the Veteran had a good relationship with his two daughters and enjoyed leisure time with them, and he talked to his sister twice a month.  Further, while the record reflects some social impairment, it also shows that the Veteran cares for daughter and exhibits reasonable judgement.  In this regard, during the October 2013 VA examination, he indicated that his sleep was poor, and explained that "I try to take the pills, but I need to be conscious because of my daughter being there."  In addition, the record reflects that the Veteran completed two masters' degrees.  However, during the March 2011 VA examination he reported being reprimanded in the work place.  Significantly, he also denied any absence from work due to PTSD symptoms.  

Overall, for the rating period prior to August 11, 2014, the evidence demonstrates the Veteran has maintained his appearance, as his personal hygiene was "ok;" he maintained adequate eye contact; he was oriented in all spheres with logical and coherent thought; he consistently denied audio/visual hallucinations; his mood was "pretty good" with a restricted range of affect; his concentration was not problematic; there was no evidence of obsessive, ritualistic, or inappropriate  behavior; and impulse control was "ok."  Thus, the Veteran's service-connected psychiatric disorder is not manifested by symptomatology that results in total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place, as required for a 100 percent evaluation, the next higher evaluation under Diagnostic Code 9411.

Finally, regarding the Veteran's GAF scores for the period prior to August 11, 2014, the Board notes the most recent score reported as 50 on the October 2013 VA examination.  As indicated above, a GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  While the Board acknowledges the Veteran's GAF score of 50 on the October 2013 VA examination report, the Veteran's overall disability picture shows that he was moderately impaired exhibiting some anxiety and depression, sleep disturbance,  and difficulty in social and occupational functioning, as he indicated that he divorced twice but had a good relationship with his daughters and experienced periods of unemployment and reprimands in the work place; however, he continued to work as a substitute teacher.  

Moreover, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code for the period prior to August 11, 2014.

In light of these circumstances, the Board concludes that an initial evaluation in excess of 70 percent prior to August 11, 2014, is not warranted. 

Consideration has been given to assigning a staged rating for the period prior to August 11, 2014; however, at no time during the period in question has the disability warranted more than a 70 percent evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Lumbosacral Strain

The Veteran's lumbar spine disability, a strain, has been evaluated as 10 percent disabling prior to July 31, 2014, and 20 percent disabling since July 31, 2014 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.      

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.    
There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2017).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Historically, service treatment records show that the Veteran was involved in a motor vehicle accident in 1987 and injured his back.  The Veteran submitted a claim for service connection for a low back disorder in October 1992.  By rating decision dated in December 2002, the AOJ granted service connection for chronic lumbosacral strain, assigning an initial 10 percent disability rating effective October 1, 1992, the date of claim.  The Veteran submitted the current claim for an increased evaluation for his lumbosacral strain in July 2010 and, by rating decision dated in July 2011, the AOJ continued a 10 percent disability evaluation.  Thereafter, the Veteran perfected an appeal as to this decision.  By rating decision dated in October 2015, the AOJ increased the evaluation for lumbosacral strain from 10 to 20 percent, effective July 31, 2014.  

In October 2010, the Veteran underwent a VA examination during which he reported that he continued to experience pain since the initial in-service injury.  He reported that he stopped seeking treatment from a chiropractor a few years ago because it was too costly.  The Veteran reported that his back disorder had gotten progressively worse.  He treated the pain with medication and hot/cold compresses.  The Veteran denied a history of hospitalization or surgery.  He denied any signs or symptoms of radiculopathy.  He denied a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported that he experienced muscle spasms.  He reported that he experienced moderate flare-ups of low back pain weekly which lasted for hours.  Precipitating and alleviating factors included standing, bending, twisting, and the weather.  The Veteran reported that his pain was usually 5/10 but that, during flare-ups, increased to 9/10.  The Veteran also reported a history of decreased motion, stiffness, spasm, and pain.  He stated that he experienced middle low back pain that occurred upon bending, twisting, or changes in the weather.  The Veteran indicated that the pain was sharp and stabbing of a moderate severity and lasted for hours for one to six days per week.  He denied a history of incapacitating episodes.  The Veteran reported that he was able to walk one to three miles with rests.  He stated that he would occasionally use a cane if the pain was bad in an effort to complete his daily duties as a teacher.  The Veteran reported that he never missed work, but, at home, with chores such as yard and house work, he was unable to lift, bend excessively, or pull a rake or he would experience flare-ups.

On examination of the spine, the Veteran's posture, head position, and gait were normal and there was symmetry in appearance.  There were no abnormal spinal curvatures and there were no objective abnormalities of either cervical or thoracolumbar sacrospinalis.  There was no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees.  There was no objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran's reduction in motion was not normal, however, this was due to other factors unrelated to the lumbosacral strain disability.  Reflex, sensory, and motor examinations were normal.  Muscle tone was also normal and there was no atrophy. Lasegue's sign was negative.  There was no evidence of ankylosis.  X-ray examination revealed degenerative changes of the lumbosacral spine.  

Upon review of the record, the examiner diagnosed degenerative changes of the lumbosacral spine.  The examiner noted that the Veteran was employed as a full-time teacher for the past one to two years and he had not lost time from work during the past 12 months due to his lumbar spine disability.  

VA outpatient treatment records include an April 2, 2012, record that notes the Veteran's report of chronic low back pain.  On examination, the VA healthcare provider performed range of motion testing; forward flexion was to 45 degrees with pain.  

In July 2014, the Veteran underwent a VA examination, during which the Veteran indicated that he continued to have intermittent pain and that his bad days were becoming more frequent.  At best, his pain was described as aching and sore with a severity of 5/10 and, at worst, his pain was described as severe and throbbing with a severity of 10/10.  The Veteran indicated that flare-ups impacted the function of his back. Specifically, flares were aggravated by bending and lifting.  He reported that he was seeking employment and was a certified teacher.  The Veteran indicated that he could not sit or stand long when he taught in the classroom or he would have spasms.  He stated that participating in sports was also limited because he would "feel it later."  The Veteran indicated that he was limited to activities that he could do with his middle school aged daughter.  He reported that he occasionally used a cane as a normal mode of locomotion.

On examination, there was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There were no muscle spasms or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; however, there was guarding of the thoracolumbar spine which did not result in abnormal gait or abnormal spinal contour.  On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 60 degrees with no objective evidence of painful motion, extension to 30 degrees with no objective evidence of painful motion, right lateral flexion to 30 degrees with no objective evidence of painful motion, left lateral flexion to 30 degrees with no objective evidence of painful motion, right lateral rotation to 30 degrees with no objective evidence of painful motion, and left lateral rotation to 30 degrees with no objective evidence of painful motion.  The Veteran performed repetitive-use testing with three repetitions as follows:  flexion to 70 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees. There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, but there was functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, there was less movement than normal and interference with sitting, standing and/or weight-bearing.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examination were also normal.  Straight leg raising test was negative and there were no signs or symptoms of radiculopathy. There was no ankylosis of the spine and no other neurologic abnormalities related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  There was no evidence of IVDS.  There were also no scars related to the lumbar spine disability.  There was no evidence of a thoracic vertebral fracture with loss of 50 percent or more of height.   

Upon examination and review of the record, the examiner noted a continued  diagnosis of degenerative arthritis of the spine.  The examiner found that the Veteran's back disorder resulted in moderate disability, and that he might experience more pain and problems with sitting, lifting and standing.  Also, he indicated that travel and social life might be more difficult.  The examiner further noted that personal care, sleeping and sexual activity might not be grossly affected. Conservative treatment may be sufficient.  Finally, the examiner noted that, with regard to Mitchell criteria, it was not possible, without mere speculation, to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  The examiner noted that the Veteran's lumbar spine disability did not impact his ability to work. 

In November 2016, the Veteran underwent an additional VA examination, during which he indicated that he continued to experience lumbar pain of a 6/10 level.  He reported that he had flare-ups on a 10/10 level that occur two to three times per week.  The Veteran said he took Motrin and other over-the-counter pain medications when he experienced flare-ups.  He also reported that he experienced functional loss or impairment of the lumbar spine when he engaged in prolonged sitting, standing, running, or walking.  The Veteran stated that he utilized a cane and brace on a regular basis.  X-rays revealed arthritis.  There was no evidence of a thoracic vertebral fracture with loss of 50 percent or more of height.   

On examination, there was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, namely tenderness to the lower lumbar spine.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; however, there were muscle spasms of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 50 degrees with objective evidence of painful motion, extension to 20 degrees with  objective evidence of painful motion, right lateral flexion to 25 degrees with no objective evidence of painful motion, left lateral flexion to 25 degrees with no objective evidence of painful motion, right lateral rotation to 50 degrees with no objective evidence of painful motion, and left lateral rotation to 50 degrees with no objective evidence of painful motion.  The Veteran performed repetitive-use testing with three repetitions and there was no additional loss of function or range of motion.  There was functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, the Veteran's loss of range of motion on flexion prohibited the Veteran to bend or lift without pain.  There was evidence of pain on weight-bearing.  Muscle strength testing was normal and there was no muscle atrophy.  Sensory examination was also normal.  Reflex exam was 1+.  Straight leg raising test was positive.  There were no signs or symptoms of radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  There was no evidence of IVDS.  There were also no scars related to the lumbar spine disability. 

Upon examination and review of the record, the examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  Finally, the examiner noted that, with regard to the Mitchell criteria, it was not possible, without mere speculation, to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  The examiner noted that the Veteran's lumbar spine disability did impact his ability to work, as the Veteran had to quit his teaching position in March 2015 due to his lumbar spine, PTSD, and bilateral knee disabilities.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an increased 20 percent evaluation as of April 2, 2012, for the service-connected lumbosacral strain.  As above, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  In this regard, an April 2, 2012, VA outpatient treatment record demonstrates forward flexion of the thoracolumbar spine to 45 degrees with pain.

For the rating period prior to April 2, 2012, a disability evaluation in excess of 10 percent is not warranted.  The above evidence, to include VA examination reports and VA outpatient treatment records, show the Veteran's forward flexion has been limited to 80 degrees prior to April 2, 2012, and his combined range of motion has been reduced to no less than 205 degrees.  In addition, there is no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  There is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  The evidence does not show that Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  There was no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Therefore, neither a 40 nor 20 percent evaluation is warranted.  Additionally, the Veteran denied incapacitating episodes and he was not diagnosed with IVDS.  Finally, the Veteran does not report, nor does the evidence demonstrate any neurological manifestations associated with the service-connected lumbosacral spine disability.  

For the rating period since April 2, 2012, a disability evaluation in excess of 20 percent is not warranted.  The above evidence, to include VA examination reports and VA outpatient treatment records, show the Veteran's forward flexion has been limited to a range of 50 to 60 degrees since April 2, 2012.  In addition, there is no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  Thus, a 40 percent evaluation is not warranted, as forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less.  There is no evidence of ankylosis, such that a 40, 50, or 100 percent evaluation would be warranted.  Additionally, the Veteran denied incapacitating episodes and he was not diagnosed with IVDS.  Finally, the Veteran does not report, nor does the evidence demonstrate any neurological manifestations associated with the service-connected lumbosacral spine disability.  

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

For these reasons, the Board finds that an evaluation in excess of 10 percent for the service-connected lumbosacral strain prior to April 2, 2012, and in excess of 20 percent since April 2, 2012, is not warranted.  

Consideration has also been given to assigning a staged rating; however, at no time during the periods in question has the disability warranted more than a 10 percent evaluation prior to April 2, 2012, or more than a 20 percent evaluation since.  See Hart, 21 Vet. App. at 505.


ORDER

Entitlement to a disability evaluation of 100 percent for PTSD for the period since August 11, 2014, is granted. 

Entitlement to an initial disability evaluation in excess of 70 percent for PTSD for the period prior to August 11, 2014, is denied.

Entitlement to a disability evaluation of 20 percent, but no higher, for lumbosacral strain for the period since April 2, 2012, is granted.  

Entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain for the period prior to April 2, 2012, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


